DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This office action is in response to applicant’s RCE filed on 01/28/2021.
Claims 1-2, 4-10, 12, 15-17 and 19-24 are pending and examined.
Claims 3, 11, 13-14, 18 have been canceled.
Claims 23-24 are new claims.

Response to Arguments
Applicant’s arguments filed on 01/28/2021 have been fully considered.
Applicant argued the cited prior art do not teach the new limitations of “responsive to receiving at least one generated change notification, a director to selectively evaluate a scope of the identified changes for selective implementation of the identified change, including classify the change notification, assign the identified changes to a classification based on the evaluated scope, and selectively update the build manifest based on the classification of the change notification, the selective update comprising selecting between updating the build manifest, including replacing the build manifest with an updated build manifest based on the scope of the identified changes, or not updating the build manifest”. The examiner respectfully disagrees. The combination of Lin, Kumar, Bird, and Plate disclose the above limitations. For the detailed mappings, please see the rejection below.
The examiner is available for a phone interview with applicant.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 21 is rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the term “the components”.  It is not clear what components in claim 1 this term is referring to. For the purpose of examination, “the components” is interpreted as referring to “the dependent components” of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 9-10, 12, 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US PGPUB 2009/0007093), in view of Kumar et al. (US PGPUB 2016/0350081) hereinafter Kumar, in view of Bird et al. (US PGPUB 2014/0053135) hereinafter Bird, in view of Plate et al. (US PGPUB 2018/0011700) hereinafter Plate.


a system comprising: a processing unit operatively coupled to memory; an application build manifest management tool in communication with the processing unit, the tool to evaluate and control configuration of a build manifest, the tool comprising: a parser to discover the build manifest and subject the discovered build manifest to a parse process, including identify one or more dependent components to run the application; a manager, operatively coupled to the parser” (Figs. 1, 2 and 6; paragraphs [0025]-[0028][0006]; a build manifest management tool comprised of a manifest reader, which parses a build manifest to generate a list of enumerated source code files (one or more components); the manifest management tool evaluates a manifest and applies corrections and updates to the manifest; the parser module is connected to a data store module); “responsive to receiving at least one generated change notification, a director to selectively apply the generated change notification to the build manifest” (paragraphs [0005]-[0007]; if the manifest needs corrections, a manifest delta (list of changes) is received from a data store, the delta is applied to the original manifest to generate an updated manifest).
Lin discloses a tool to evaluate and control configuration of a build manifest, but does not explicitly teach “the build manifest containing configuration information and commands for compiling a container image from file system layers comprising dependent components to run an application, wherein the dependent components are subject to change affecting the functionality of the container image”. However, Kumar suggests the above (paragraphs [0014][0019][0029][0031]; generating an image container configuration (build manifest) such as a dockerfile, the image container configuration contains configuration information and commands to build a container image from dependent components to run an application; paragraph [0117]; the dependent components provide some functionalities for the application). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lin and Kumar to utilize the manifest 
Lin does not explicitly teach “the manager configured to identify changes to the identified one or more components in the manifest and generate a change notification responsive to one or more of the identified changes”. However, Bird suggests the above (claim 1; paragraphs [0029]-[0032][0044]; an analysis module determines a plurality of changes in components of a software build; the changes include source code fragments that were introduced, descriptions of changes made to source code, the number of modified software code files, etc. a change list (notification) is sent to an update module). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lin, Kumar and Bird to provide an analysis module in the data store to identify changes of components of a software build and to send a change notification to a manifest management tool to update the existing manifest; this would ensure the manifest is the most current and reflects the latest changes in components of a software build (out of date manifest may cause errors during a build process).
While Lin discloses “responsive to receiving at least one generated change notification, a director to selectively apply the generated change notification to the build manifest” (paragraphs [0005]-[0007]; applying a patch (change notification) to a manifest), Lin does not explicitly teach “responsive to receiving at least one generated change notification, a director to selectively evaluate a scope of the identified changes for selective implementation of the identified change, including classify the change notification, assign the identified changes to a classification based on the evaluated scope, and selectively update the build manifest based on the classification of the change notification, the selective update comprising selecting between updating the build manifest, including replacing the build manifest with an updated build manifest based on the scope of the identified changes, or not updating the build manifest”. However, Plate suggests “responsive to receiving at least one generated change notification, a director to selectively evaluate a scope of the identified changes for selective implementation of the identified change, including classify the change notification, assign the identified changes to a classification based on the evaluated scope, and selectively update the build manifest based on the classification of the change notification, the selective update comprising selecting between updating the build manifest, including replacing the build manifest with an updated build manifest based on the scope of the identified changes, or not updating the build manifest” (Fig. 4; claim 1; paragraphs [0014][0017][0019]-[0021][0029][0045]; evaluate a software change list (notification), classify the software changes into different categories, including code changes for functional bugs, security bugs, performance bugs, etc. different types of bugs have different priorities (for example patches to fix security bugs have higher priority than other types of patches); then,  performing the update based on a priority of each software change with different timings, i.e. either applying the change or ignore (not updating) the change). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lin, Kumar, Bird and Plate to evaluate and classify a software change list, then update the manifest based on a priority; this provides a flexibility to apply certain type of changes (more critical) before other type of changes (less critical)).

Per claim 2, Line further suggests “further comprises a crawler operatively coupled to the manager, the crawler to configure a scanning protocol and apply the scanning protocol to the build manifest and the one or more identified dependent components” (paragraphs [0025]-[0028][0006]; a build manifest management tool comprised of a manifest reader, which parses a build manifest to generate a list of enumerated source code files (one or more components); if a file is not listed, the reader would automatically modify the manifest to list the file; thus, the parser scans the manifest and 
Per claim 4, Plate further suggests “the classification includes at least two classes, and further comprising the director to subject the classification to a prioritization protocol and wherein selective application of the change notification to the build manifest further comprises the director to identify the change classification and the prioritization protocol” (Fig. 4; paragraphs [0014][0017][0019]-[0021][0029]; evaluate a software change list, classify the software changes into different categories, including code changes for functional bugs, security bugs, performance bugs, etc. performing the update based on a priority of each software change with different timings (update or ignore)).

Per claim 5, Plate further suggests “the identified change classification and prioritization protocol drives remediation of the build manifest, including the director to determine timing for application of the identified change to the build manifest” (Fig. 4; paragraphs [0014][0017][0019]-[0021][0029]; evaluate a software change list, classify the software changes into different categories, including code changes for functional bugs, security bugs, performance bugs, etc. performing the update based on a priority of each software change with different timings (update or ignore)).

Per claim 6, Plate further suggests “wherein the identified change classification comprises a security update, a bug fix, and a software code patch” (Fig. 4; paragraphs [0014][0017][0019]-[0021][0029]; evaluate a software change list, classify the software changes into different categories, including code changes for functional bugs, security bugs, performance bugs).

Claims 9-10, 12 are rejected under similar rationales as claims 1-2, 4.
Claims 16-17 are rejected under similar rationales as claims 1-2.
.


Claims 7, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin, in view of Kumar, in view of Bird, in view of Plate, and in view of Ustaris (US PGPUB 2004/0060035).
	Per claim 7, Lin does not explicitly teach “the manager to register the build manifest for change monitoring, including configure a component change notification policy and apply the notification policy to the identified dependent component”. However, Ustaris suggests (claim 13, paragraphs [0031][0039]; a manifest builder that monitors a build manifest to determine if there is change in the build manifest from a submitted (identified) manifest component; a notification module to send notifications to users). Bird further suggests (paragraphs [0029]-[0032][0044]; an analysis module determines a plurality of changes in components of a software build; a change list (change notification) is sent to an update module). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lin, Kumar, Bird, Plate and Ustaris to configure a manifest builder to monitor a build manifest to send notifications on changes to identified manifest components; so the user can promptly update the build manifest to reflect the changes in the identified manifest components (else there could be errors in a build process if the build manifest is not properly updated).
Claim 15 and 20 are rejected under similar rationales as claim 7.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lin, in view of Kumar, in view of Bird, in view of Plate, and in view of Lovvik et al. (US PGPUB 2003/0037320) hereinafter Lovvik.
	Per claim 8, Bird further suggests “the parser to capture dependencies for the dependent components” (paragraph [0039]; the analysis module determines characteristics of software code recursively capture dependencies for the manifest components. However, Lovvik suggests recursively capture dependencies for the software components (paragraph [0011]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lin, Kumar, Bird, Plate and Lovvik to recursively capture dependencies for the manifest components; in order to discover all dependency relationships including nested and hierarchical components.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Lin, in view of Kumar, in view of Bird, in view of Plate, and in view of Hale (US PGPUB 2017/0090889).

Per claim 21, Lin does not explicitly teach “wherein the components are arranged in a hierarchy with a layering of the components and the dependencies for manifest management”. However, Hale suggests the above (Fig. 1B; paragraphs [0061]-[0065]; generating a hierarchy graph showing layering and dependency relationships for a plurality of software components). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lin, Kumar, Bird, Plate and Hale to generate a hierarchy graph showing layering and dependency relationships for a plurality of software components, the hierarchy graph helps users to visualize and understand the relationships and structure of the software components.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Lin, in view of Kumar, in view of Bird, in view of Plate, and in view of Chen et al. (US PGPUB 2017/0052772) hereinafter Chen.

wherein the container image is non-modifiable once compiled”. However, Chen suggests the above (paragraphs [0030][0031]; after a container image is built, it is stored in a read only format, it can be used as a template image). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lin, Kumar, Bird, Plate and Chen to make a container image non-modifiable (read only), using it as a template for build other images, read only would prevent a user accidentally changing the content of the template, which may cause unintended issues.

Relevant Prior Art
	Kimmit et al. (US PGPUB 2014/0095694) disclose a method for provisioning resources for an application according to an application manifest, the application manifest may define a freeze date in which adjustments to the provisioning of an application are not permitted (paragraph [0059]).

Objected claims
Claims 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG PAN whose telephone number is (571)270-7667.  The examiner can normally be reached on 9 AM to 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANG PAN/Primary Examiner, Art Unit 2193